Citation Nr: 1017480	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-15 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 
20 percent for cervical strain.

2.  Entitlement to a disability rating greater than 
10 percent for hypertension.

3.  Entitlement to a disability rating greater than 
10 percent for scar, status-post laceration of the index 
finger, left hand.

4.  Entitlement to a disability rating greater than 
10 percent for anterior dislocation of the left 
sternoclavicular joint.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbar strain.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for hemorrhoids.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for a gastrointestinal 
disability.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for a sleep disability.

9.  Entitlement to service connection for vascular headaches.

10.  Entitlement to service connection for a disability 
manifested by nose bleeds.

11.  Entitlement to service connection for prostatitis.

12.  Entitlement to service connection for a nerve disability 
of the hands.

13.  Entitlement to service connection for a neurological 
disability.

14.  Entitlement to service connection for a disability 
manifested by waist pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1995 to January 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

Unfortunately, corrective action is required before the Board 
can adjudicate the Veteran's claims.  These claims are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran if further 
action is required on his part.


REMAND

The Veteran's claims of service connection for a lumbar 
strain, a gastrointestinal disability, and a sleep disability 
were denied by the RO in August 1998, December 1998, and 
March 2001 rating decisions.  No appeal was taken from any of 
these determinations and they are now final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial 
question before the Board remains whether new and material 
evidence has been presented to reopen the claims that have 
become final.

In this regard, the Board finds that the November 2002 VCAA 
letter did not adequately inform the Veteran of the 
information and evidence necessary to substantiate his 
petitions to reopen previously denied claims.  The Supreme 
Court recently held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Because the 
VCAA notice letters issued in this appeal did not satisfy the 
notice requirements for new and material evidence claims as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Board finds that VA did not meet the first requirement of 
38 C.F.R. § 3.159(b) and a harmful notice error has occurred.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, on 
remand, the Veteran should be provided appropriate VCAA 
notice on his application to reopen previously denied claims 
for service connection for lumbar strain, hemorrhoids, a 
gastrointestinal disability, and a sleep disability.

The Veteran and his service representative have contended 
that his service-connected cervical strain, hypertension, 
scar of the left index finger, and anterior dislocation of 
the left sternoclavicular joint are worse than currently 
evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   
In this regard, it is noted that the Court in Green stated 
that the fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  The Board acknowledges that the 
Veteran was afforded VA examinations most recently in June 
2003 and August 2005.  Copies of the examination reports are 
associated with his claims file.  Nevertheless, the Veteran 
and his representative indicate that these disabilities 
continue to require treatment and worsened since the previous 
evaluations.  Given the length of time that has elapsed since 
the Veteran's most recent VA examinations, and given his 
contentions, the Board finds that, on remand, the Veteran 
should be scheduled for updated VA examinations which address 
the current nature and severity of his service-connected 
cervical strain, hypertension, scar of the left index finger, 
and anterior dislocation of the left sternoclavicular joint.

Similarly, the Board also notes that the Veteran has not yet 
been provided with VA examinations which address whether the 
claimed hemorrhoids, vascular headaches, disability 
manifested by nose bleeds, neurological disability, 
prostatitis, nerve disability of the hands, and disability 
manifested by waist pain are related to active service.  In 
this regard, the Board acknowledges that the Veteran's 
service treatment records do not show any of these claimed 
disabilities.  Nevertheless, the Board notes that the Veteran 
has contended that, even absent an acute event or injury 
during service, all of these disabilities are related to 
active service.  The Board also acknowledges that the Veteran 
provided lay statements attesting to continuity of 
symptomatology in the years following active service.  There 
still must be medical evidence linking the Veteran's current 
hemorrhoids, vascular headaches, nose bleeds, neurological 
disability, prostatitis, nerve disability of the hands, and 
waist pain, if any, etiologically to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
Accordingly, the Board finds that the Veteran should be 
afforded VA examinations in order to determine nature and 
etiology of his current hemorrhoids, vascular headaches, 
disability manifested by nose bleeds, neurological 
disability, prostatitis, nerve disability of the hands, and 
disability manifested by waist pain.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  

In addition, the Board observes that, after the RO issued a 
supplemental statement of the case in June 2009, the Veteran 
submitted additional written statements and VA treatment 
records to the RO in March 2010.  The Veteran did not waive 
his right to have this additional evidence initially 
considered by the RO/AMC.  Therefore, the RO/AMC must 
consider this additional evidence first and issue another 
supplemental statement of the case (SSOC) if appropriate.  
See 38 C.F.R. §§ 19.31, 20.1304(c).

Lastly, the Board notes that, in his May 2006 substantive 
appeal (VA Form 9), the Veteran did not indicate whether he 
desired a Board hearing.  The Veteran's representative stated 
in a March 2010 Informal Hearing Presentation that the 
Veteran may wish to appear at a Board hearing before a 
Veterans Law Judge at the RO.  Because this appeal is being 
remanded for additional development, the RO/AMC also should 
request clarification from the Veteran as to whether he wants 
a Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the appellant's 
requests to reopen previously denied 
claims of service connection for lumbar 
strain, hemorrhoids, a gastrointestinal 
disability, and for a sleep disability.  A 
copy of the notice letter should be 
included in the claims file.

2.  Schedule the Veteran for appropriate VA 
examinations to ascertain the current 
nature and severity of his service-
connected cervical strain, hypertension, 
scar of the left index finger, and anterior 
dislocation of the left sternoclavicular 
joint.

For the service-connected cervical strain, 
the examiner(s) should be asked to perform 
all appropriate range of motion testing (in 
degrees) for the Veteran's spine.  Any 
other indicated tests should be performed.  
The examiner should state whether the 
Veteran's service-connected cervical strain 
results in any favorable or unfavorable 
ankylosis of the entire cervical spine or 
the entire spine, if possible.  The 
examiner(s) also should comment on the 
Veteran's current level of social and 
occupational impairment and functioning due 
to his cervical strain.  A complete 
rationale for any opinion(s) expressed 
should be provided.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or her 
examination report(s).

For the service-connected hypertension, all 
appropriate testing should be conducted.  
The examiner should comment on the 
Veteran's current level of social and 
occupational impairment and functioning due 
to his hypertension.  A complete rationale 
for any opinion(s) expressed should be 
provided.  If the requested opinion(s) 
cannot be provided, then the examiner(s) 
must explain why in his or her examination 
report(s).

For the service-connected scar, status-post 
laceration of the left index finger, the 
examiner(s) should state whether this scar 
is unstable or painful (where, for any 
reason, there is frequent loss of covering 
of skin over the scar) and identify the 
number of scars affected by this 
disability.  The examiner(s) should comment 
on the Veteran's current level of social 
and occupational impairment and functioning 
due to his scar, status-post laceration of 
the left index finger.  A complete 
rationale for any opinion(s) expressed 
should be provided.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or her 
examination report(s).

For the service-connected anterior 
dislocation of the left sternoclavicular 
joint, the examiner(s) should identify the 
Veteran's major (dominant) and minor (non-
dominant) side(s) of the body.  All 
appropriate testing should be conducted, 
including range of motion testing of the 
left shoulder, if possible.  The 
examiner(s) should be asked to determine 
whether the Veteran's service-connected 
anterior dislocation of the left 
sternoclavicular joint is manifested by 
non-union of the clavicle of scapula with 
loss movement or by dislocation of the 
clavicle or scapula.  The examiner(s) also 
should comment on the Veteran's current 
level of social and occupational impairment 
and functioning due to his anterior 
dislocation of the left sternoclavicular 
joint.  A complete rationale for any 
opinion(s) expressed should be provided.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must explain 
why in his or her examination report(s).

3.  Schedule the Veteran for appropriate VA 
examination(s) to determine the nature, 
extent, and etiology of his claimed 
hemorrhoids, vascular headaches, disability 
manifested by nose bleeds, prostatitis, 
nerve disability of the hands, neurological 
disability, and disability manifested by 
waist pain.  The claims file must be made 
available to the examiner(s) for review at 
each of these examinations.    

For each of these examinations, the 
examiner(s) must determine whether it is at 
least as likely as not (i.e., a 50 percent 
or greater probability) that the Veteran's 
claimed hemorrhoids, vascular headaches, 
disability manifested by nose bleeds, 
prostatitis, nerve disability of the hands, 
neurological disability, and/or disability 
manifested by waist pain, if diagnosed, is 
related to active service or any incident 
of such service.  A complete rationale for 
any opinion(s) expressed must be provided.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must explain 
why in his or her examination report(s).

4.  Review the VA examination(s) after 
completion to ensure that all questions 
asked of the examiner(s) were answered to 
the extent possible.

5.  Thereafter, readjudicate all of the 
Veteran's claims currently on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

6.  Contact the Veteran and request 
clarification on whether he wants a Board 
hearing and the type of Board hearing he 
wants.  If the Veteran responds that he 
wants a Board hearing, then schedule this 
hearing as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

